--------------------------------------------------------------------------------

Exhibit 10.17
 
HERITAGE FINANCIAL GROUP, INC. 2011 EQUITY INCENTIVE PLAN
 
INCENTIVE STOCK OPTION AWARD AGREEMENT
 
ISO No. _______________
Grant Date: _______________

 
This Incentive Stock Option Award (“ISO”) is granted by Heritage Financial Group
(“Company”) to [Name] (“Option Holder”) in accordance with the terms of this
Incentive Stock Option Award Agreement (“Agreement”) and subject to the
provisions of the Heritage Financial Group, Inc. 2011 Equity Incentive Plan, as
amended from time to time (“Plan”).  The Plan is incorporated herein by
reference.


1.
ISO Award.  The Corporation grants to Option Holder ISOs to purchase
[Number] Shares at an Exercise Price of $[Number] per Share.  These ISOs are
subject to forfeiture and to limits on transferability until they vest, as
provided in Sections 5 and 6 of this Agreement and in Article V of the Plan.

 
2.
Vesting Dates:  The ISOs shall vest as follows, subject to earlier vesting in
the event of a termination of Service as provided in Section 6:

 

  ISOs for  Vesting Date   Number of Shares Vesting    
[Over at least 5 years beginning one year from the Grant Date.]
[20% or less in each annual installment]



3.
Exercise:  The Option Holder (or in the case of the death of the Option Holder,
the designated legal representative or heir of the Option Holder) may exercise
the ISOs during the Exercise Period by giving written notice to the Secretary of
the Company in the form required by the Committee (“Exercise Notice”).  The
Exercise Notice must specify the number of Shares to be purchased, which shall
be at least 100, unless ISOs for fewer Shares remain unexercised.  The exercise
date is the date the Exercise Notice is received by the Company.  The Exercise
Period commences on the Vesting Date and expires at 5:00 p.m., Albany, Georgia
time, on the date 10 years [five years for over 10% owners of Company on the
Grant Date] after the Grant Date, subject to earlier expiration in the event of
a termination of Service as provided in Section 6.  Any ISOs not exercised as of
the close of business on the last day of the Exercise Period shall be cancelled
without consideration at that time.

 
The Exercise Notice shall be accompanied by payment in full of the Exercise
Price for the Shares being purchased.  Payment shall be made: (a) in cash, which
may be in the form of a check, money order, cashier's check or certified check,
payable to the Company, or (b) by delivering Shares of the Company already owned
by the Option Holder for a period of more than six months as of the exercise
date and having a Fair Market Value on the exercise date equal to the aggregate
Exercise Price to be paid, or (c) a combination of cash and such Shares.
 
 
RS- 2

--------------------------------------------------------------------------------

 
 
4.
Related Awards:       These ISOs [are not related to any other Award under the
Plan.] or [are related to stock appreciation rights granted on the Grant Date
and designated SAR Nos. ___.  Any related stock appreciation rights do not
receive the special tax treatment afforded the ISOs.  To the extent any of the
related stock appreciation rights are exercised, the ISOs shall terminate with
respect to the same number of Shares.]

 
5.
Transferability.  The Option Holder may not sell, assign, transfer, pledge or
otherwise encumber any ISOs, except in the event of the Option Holder’s death,
by will or by the laws of descent and distribution or pursuant to a Qualified
Domestic Relations Order.

 
6.
Termination of Service.  If the Option Holder terminates Service for any reason
other than in connection with a Change in Control or the death or Disability of
the Option Holder, any ISOs that have not vested as of the date of that
termination shall be forfeited to the Company, and the Exercise Period shall
expire three months after that termination of Service, except in the case of a
Termination for Cause, when it shall expire immediately.  If the Option Holder’s
Service terminates on account of the Option Holder’s death or Disability, the
Vesting Date for all ISOs that have not vested or been forfeited shall be
accelerated to the date of that termination of Service, and the Exercise Period
shall expire one year after that termination of Service.

 
7.
Effect of Change in Control.  Upon a Change in Control, the Vesting Date for all
ISOs that have not vested or been forfeited shall be accelerated to the date of
the earliest event constituting a Change in Control. [May be modified at
Committee’s election for 280G purposes for executive officers.]

 
8.
Option Holder’s Rights.  The ISOs awarded hereby do not entitle the Option
Holder to any rights of a shareholder of the Company.

 
9.
Delivery of Shares to Option Holder.  Promptly after receipt of an Exercise
Notice and full payment of the Exercise Price for the Shares being acquired, the
Company shall issue and deliver to the Option Holder (or other person validly
exercising the ISO) a certificate or certificates representing the Shares of
Common Stock being purchased, registered in the name of the Option Holder (or
such other person), or, upon request, in the name of the Option Holder (or such
other person) and in the name of another person in such form of joint ownership
as requested by the Option Holder (or such other person) pursuant to applicable
state law.  The Company’s obligation to deliver a stock certificate for Shares
purchased in the exercise of an ISO can be conditioned upon the receipt of a
representation of investment intent from the Option Holder (or the Option
Holder’s Beneficiary) in such form as the Committee requires.  The Company shall
not be required to delivery stock certificates for Shares purchased prior to:
(a) the listing of those Shares on the Nasdaq; or (b) the completion of any
registration or qualification of those Shares required under applicable law.

 
 
RS- 3

--------------------------------------------------------------------------------

 
 
10.
Notice of Sale of Shares.  The Option Holder (or other person who received
Shares from the exercise of the ISOs) shall give written notice to the Company
promptly in the event of the sale or other disposition of Shares received from
the exercise of the ISOs within either: (a) two years from the Grant Date; or
(b) one year from the exercise date for the ISOs exercised.

 
11.
Adjustments in Shares.  In the event of any recapitalization, stock split,
reorganization, merger, consolidation, spin-off, combination, exchange of
securities, stock dividend, special or recurring dividend or distribution,
liquidation, dissolution or other similar corporate transaction or event, the
Committee, in its sole discretion, may adjust the number of Shares or class of
securities of the Company covered by the ISOs or the Exercise Price of the
ISOs.  The Option Holder agrees to execute any documents required by the
Committee in connection with an adjustment under this Section 11.

 
12.
Tax Withholding.  The Company shall have the right to require the Option Holder
to pay to the Company the amount of any tax that the Company is required to
withhold with respect to such Shares, or in lieu thereof, to retain or sell
without notice, a sufficient number of Shares to cover the minimum amount
required to be withheld.  The Company shall have the right to deduct from all
dividends paid with respect to the Shares the amount of any taxes that the
Corporation is required to withhold with respect to such dividend payments.

 
13.
Plan and Committee Decisions are Controlling.  This Agreement, the award of ISOs
to the Option Holder and the issuance of Shares upon the exercise of the ISOs
are subject in all respects to the provisions of the Plan, which are
controlling.  Capitalized terms herein not defined in this Agreement shall have
the meaning ascribed to them in the Plan.  All decisions, determinations and
interpretations by Committee respecting the Plan, this Agreement, the award of
ISOs or the issuance of Shares upon the exercise of the ISOs shall be binding
and conclusive upon the Option Holder, any Beneficiary of the Option Holder or
the legal representative thereof.

 
14.
Option Holder’s Employment.  Nothing in this Agreement shall limit the right of
the Company or any of its Affiliates to terminate the Option Holder’s service or
employment as a director, officer or employee, or otherwise impose upon the
Company or any of its Affiliates any obligation to employ or accept the services
or employment of the Option Holder.

 
15.
Amendment.  The Committee may waive any conditions of or rights of the Company
or modify or amend the terms of this Agreement; provided, however, that the
Committee may not amend, alter, suspend, discontinue or terminate any provision
of this Agreement if such action may adversely affect the Option Holder without
the Option Holder’s written consent.  To the extent permitted by applicable laws
and regulations, the Committee shall have the authority, in its sole discretion,
to accelerate the vesting of the Shares or remove any other restrictions imposed
on the Option Holder with respect to the Shares, whenever the Committee may
determine that such action is appropriate by reason any unusual or nonrecurring
events affecting the Company, any Affiliate or their financial statements or any
changes in applicable laws, regulations or accounting principles.

 
 
RS- 4

--------------------------------------------------------------------------------

 
 
16.
Loss of ISO Status.  If any of the ISOs fail, for any reason, to qualify for the
special tax treatment afforded the ISOs, they shall be treated as Non-Qualified
Stock Options under the Plan.  The ISOs will lose ISO status: (a) if the Option
Holder is not an employee of the Company or its Affiliates from the Grant date
through the date three months before the exercise date; or (b) if the Shares
acquired upon the exercise of the ISO are sold or disposed of within one of the
time periods described in Section 10.

 
17.
Option Holder Acceptance.  The Option Holder shall signify acceptance of the
terms and conditions of this Agreement and acknowledge receipt of a copy of the
Plan by signing in the space provided below and returning the signed copy to the
Company.

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 

 
HERITAGE FINANCIAL GROUP, INC.
                    By       Its                       
ACCEPTED BY OPTION HOLDER
                  (Signature)                   (Print Name)                  
(Street Address)                   (City, State & Zip Code)  

 
 
RS- 5

--------------------------------------------------------------------------------

 


Beneficiary Designation:


The Option Holder designates the following Beneficiary to receive the Shares
upon Option Holder’s death:
 

--------------------------------------------------------------------------------

 
 
RS- 6

--------------------------------------------------------------------------------

 
 
HERITAGE FINANCIAL GROUP, INC. 2011 EQUITY INCENTIVE PLAN


NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
 
NQSO No. _______________
Grant Date: _______________

 
This Non-Qualified Stock Option Award (“NQSO”) is granted by Heritage Financial
Group (“Company”) to [Name] (“Option Holder”) in accordance with the terms of
this Non-Qualified Stock Option Award Agreement (“Agreement”) and subject to the
provisions of the Heritage Financial Group, Inc. 2011 Equity Incentive Plan, as
amended from time to time (“Plan”).  The Plan is incorporated herein by
reference.


18.
NQSO Award.  The Corporation grants to Option Holder NQSOs to purchase
[Number] Shares at an Exercise Price of $[Number] per Share.  These NQSOs are
subject to forfeiture and to limits on transferability until they vest, as
provided in Sections 5 and 6 of this Agreement and in Article V of the Plan.

 
19.
Vesting Dates:  The NQSOs shall vest as follows, subject to earlier vesting in
the event of a termination of Service as provided in Section 6:

 

  NQSOs for Vesting Date     Number of Shares Vesting    
[Over at least 5 years beginning one year from the Grant Date.]
[20% or less in each annual installment]



20.
Exercise:  The Option Holder (or in the case of the death of the Option Holder,
the designated legal representative or heir of the Option Holder) may exercise
the NQSOs during the Exercise Period by giving written notice to the Secretary
of the Company in the form required by the Committee (“Exercise Notice”).  The
Exercise Notice must specify the number of Shares to be purchased, which shall
be at least 100, unless options for fewer Shares remain unexercised.  The
exercise date is the date the Exercise Notice is received by the Company.  The
Exercise Period commences on the Vesting Date and expires at 5:00 p.m., Albany,
Georgia time, on the date 10 years after the Grant Date, subject to earlier
expiration in the event of a termination of Service as provided in Section
6.  Any NQSOs not exercised as of the close of business on the last day of the
Exercise Period shall be cancelled without consideration at that time.

 
The Exercise Notice shall be accompanied by payment in full of the Exercise
Price for the Shares being purchased.  Payment shall be made: (a) in cash, which
may be in the form of a check, money order, cashier's check or certified check,
payable to the Company, or (b) by delivering Shares of the Company already owned
by the Option Holder for a period of more than six months as of the exercise
date and having a Fair Market Value on the exercise date equal to the aggregate
Exercise Price to be paid, or (c) a combination of cash and such Shares.
 
 
RS- 7

--------------------------------------------------------------------------------

 
 
21.
Related Awards:  These NQSOs [are not related to any other Award under the
Plan.] or [are related to stock appreciation rights granted on the Grant Date
and designated SAR Nos. ___.  To the extent any of the related stock
appreciation rights is exercised, the NQSOs shall terminate with respect to the
same number of Shares.]

 
22.
Transferability.  The Option Holder may not sell, assign, transfer, pledge or
otherwise encumber any NQSOs, except in the event of the Option Holder’s death,
by will or by the laws of descent and distribution or pursuant to a Qualified
Domestic Relations Order.  The Committee, in its sole and absolute discretion,
may allow the Option Holder to transfer one or more NQSOs to the Option Holder’s
Family Members, as provided in the Plan.

 
23.
Termination of Service.  If the Option Holder terminates Service for any reason
other than in connection with a Change in Control or the death or Disability of
the Option Holder, any NQSOs that have not vested as of the date of that
termination shall be forfeited to the Company, and the Exercise Period shall
expire three months after that termination of Service, except in the case of a
Termination for Cause, when it shall expire immediately.  If the Option Holder’s
Service terminates on account of the Option Holder’s death or Disability, the
Vesting Date for all NQSOs that have not vested or been forfeited shall be
accelerated to the date of that termination of Service, and the Exercise Period
shall expire one year after that termination of Service.

 
24.
Effect of Change in Control.  Upon a Change in Control, the Vesting Date for all
NQSOs that have not vested or been forfeited shall be accelerated to the date of
the earliest event constituting a Change in Control.  [May be modified at
Committee’s election for 280G planning purposes for executive officers.]

 
25.
Option Holder’s Rights.  The NQSOs awarded hereby do not entitle the Option
Holder to any rights of a shareholder of the Company.

 
26.
Delivery of Shares to Option Holder.  Promptly after receipt of an Exercise
Notice and full payment of the Exercise Price for the Shares being acquired, the
Company shall issue and deliver to the Option Holder (or other person validly
exercising the NQSO) a certificate or certificates representing the Shares of
Common Stock being purchased, registered in the name of the Option Holder (or
such other person), or, upon request, in the name of the Option Holder (or such
other person) and in the name of another person in such form of joint ownership
as requested by the Option Holder (or such other person) pursuant to applicable
state law.  The Company’s obligation to deliver a stock certificate for Shares
purchased in the exercise of an NQSO can be conditioned upon the receipt of a
representation of investment intent from the Option Holder (or the Option
Holder’s Beneficiary) in such form as the Committee requires.  The Company shall
not be required to deliver stock certificates for Shares purchased prior to: (a)
the listing of those Shares on the Nasdaq; or (b) the completion of any
registration or qualification of those Shares required under applicable law.

 
 
RS- 8

--------------------------------------------------------------------------------

 
 
27.
Adjustments in Shares.  In the event of any recapitalization, stock split,
reorganization, merger, consolidation, spin-off, combination, exchange of
securities, stock dividend, special or recurring dividend or distribution,
liquidation, dissolution or other similar corporate transaction or event, the
Committee, in its sole discretion, may adjust the number of Shares or class of
securities of the Company covered by the NQSOs or the Exercise Price of the
NQSOs.  The Option Holder agrees to execute any documents required by the
Committee in connection with an adjustment under this Section 10.

 
28.
Tax Withholding.  The Company shall have the right to require the Option Holder
to pay to the Company the amount of any tax that the Company is required to
withhold with respect to such Shares, or in lieu thereof, to retain or sell
without notice, a sufficient number of Shares to cover the minimum amount
required to be withheld.  The Company shall have the right to deduct from all
dividends paid with respect to the Shares the amount of any taxes that the
Corporation is required to withhold with respect to such dividend payments.

 
29.
Plan and Committee Decisions are Controlling.  This Agreement, the award of
NQSOs to the Option Holder and the issuance of Shares upon the exercise of the
NQSOs are subject in all respects to the provisions of the Plan, which are
controlling.  Capitalized terms herein not defined in this Agreement shall have
the meaning ascribed to them in the Plan.  All decisions, determinations and
interpretations by Committee respecting the Plan, this Agreement, the award of
NQSOs or the issuance of Shares upon the exercise of the NQSOs shall be binding
and conclusive upon the Option Holder, any Beneficiary of the Option Holder or
the legal representative thereof.

 
30.
Option Holder’s Employment.  Nothing in this Agreement shall limit the right of
the Company or any of its Affiliates to terminate the Option Holder’s service or
employment as a director, officer or employee, or otherwise impose upon the
Company or any of its Affiliates any obligation to employ or accept the services
or employment of the Option Holder.

 
31.
Amendment.  The Committee may waive any conditions of or rights of the Company
or modify or amend the terms of this Agreement; provided, however, that the
Committee may not amend, alter, suspend, discontinue or terminate any provision
of this Agreement if such action may adversely affect the Option Holder without
the Option Holder’s written consent.  To the extent permitted by applicable laws
and regulations, the Committee shall have the authority, in its sole discretion,
to accelerate the vesting of the Shares or remove any other restrictions imposed
on the Option Holder with respect to the Shares, whenever the Committee may
determine that such action is appropriate by reason any unusual or nonrecurring
events affecting the Company, any Affiliate or their financial statements or any
changes in applicable laws, regulations or accounting principles.

 
32.
Option Holder Acceptance.  The Option Holder shall signify acceptance of the
terms and conditions of this Agreement and acknowledge receipt of a copy of the
Plan by signing in the space provided below and returning the signed copy to the
Company.

 
 
RS- 9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 

 
HERITAGE FINANCIAL GROUP, INC.
                    By       Its                       
ACCEPTED BY OPTION HOLDER
                  (Signature)                   (Print Name)                  
(Street Address)                   (City, State & Zip Code)  

 
Beneficiary Designation:


The Option Holder designates the following Beneficiary to receive the Shares
upon Option Holder’s death:
 

--------------------------------------------------------------------------------

 
 
RS- 10

--------------------------------------------------------------------------------

 
 
HERITAGE FINANCIAL GROUP, INC. 2011 EQUITY INCENTIVE PLAN
 
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
RSU No. _______________
Grant Date: _______________

 
This Restricted Stock Unit Award (“RSU”) is granted by Heritage Financial Group,
Inc. (“Company”) to [Name] (“Grantee”) in accordance with the terms of this
Restricted Stock Unit Award Agreement (“Agreement”) and subject to the
provisions of the Heritage Financial Group, Inc. 2011 Equity Incentive Plan, as
amended from time to time (“Plan”).  The Plan is incorporated herein by
reference.


33.
RSU Award.  The Company makes this RSU Award of [Number] RSUs to Grantee.  These
RSUs are subject to forfeiture and to limits on transferability until they vest,
as provided in Sections 2, 3 and 4 of this Agreement and in the Article VII of
the Plan.

 
34.
Vesting Dates:  The RSUs shall vest upon the Grantee’s termination of Service
(excluding Termination for Cause), provided, however, that if such termination
of Service occurs within [5] years of the Grant Date, the RSUs shall vest as
follows:

                                                    

Vesting Date Number of Shares Vesting    
[Over at least 5 years beginning one year from the Grant Date.]
[20% or less in each annual installment]



35.
Transferability.  The Grantee may not sell, assign, transfer, pledge or
otherwise encumber any RSUs that have not vested, except in the event of the
Grantee’s death, by will or by the laws of descent and distribution.

 
36.
Termination of Service.  If the Grantee terminates Service for any reason other
than in connection with a Change in Control or the death or Disability of the
Grantee, any RSUs that have not vested as of the date of that termination shall
be forfeited to the Company.  The RSUs never vest in the event of a Termination
for Cause.  If the Grantee’s Service terminates on account of the Grantee’s
death or Disability, the Vesting Date for all RSUs that have not vested or been
forfeited shall be accelerated to the date of that termination of Service.

 
37.
Effect of Change in Control.  Upon a Change in Control, the Vesting Date for all
RSUs that have not vested or been forfeited shall be accelerated to the date of
the earliest event constituting a Change in Control.  [May be modified at
Committee’s election for 280G planning purposes for executive officers.]

 
 
RS- 11

--------------------------------------------------------------------------------

 
 
38.
Grantee’s Rights.  The Grantee shall have no shareholder voting rights and shall
not be entitled to receive shareholder dividends and other distributions with
respect to the RSUs.  The Grantee will receive these rights only upon the
issuance of Shares upon the vesting of the RSUs.  The Company’s obligation to
issue Shares upon the vesting of the RSUs is an unfunded and unsecured promise
of the Company, and the rights of the Grantee hereunder are no greater than
those of an unsecured general creditor.  No assets of the Company will be held
or set aside as security for the obligations of the Company under this
Agreement.

 
39.
Delivery of Shares to Grantee.  Upon the vesting of any RSUs, the Company shall
deliver only to the Grantee (or, if applicable, the Grantee’s Beneficiary or
estate) a certificate in respect of the amount of Shares represented by the
RSUs.  The Company’s obligation to deliver a stock certificate for these Shares
can be conditioned upon the receipt of a representation of investment intent
from the Grantee (or the Grantee’s Beneficiary) in such form as the Committee
requires.  The Company shall not be required to deliver stock certificates for
these Shares prior to: (a) the listing of those Shares on the Nasdaq; or (b) the
completion of any registration or qualification of those Shares required under
applicable law.

 
40.
Adjustments in RSUs.  In the event of any recapitalization, stock split,
reorganization, merger, consolidation, spin-off, combination, exchange of
securities, stock dividend, special or recurring dividend or distribution,
liquidation, dissolution or other similar corporate transaction or event, the
Committee, in its sole discretion, may adjust the number of RSUs or class of
securities of the Company covered by this Agreement.  Any additional RSUs or
other securities received by the Grantee as a result of any such adjustment
shall be subject to all restrictions and requirements applicable to Shares that
have not vested.  The Grantee agrees to execute any documents required by the
Committee in connection with an adjustment under this Section 8.

 
41.
Tax Status.  The RSUs are intended to comply with the provisions of Internal
Revenue Service Notice 2005-1 for an exemption from Section 409A of the Code.

 
42.
Tax Withholding.  The Company shall have the right to require the Grantee to pay
to the Company the amount of any tax that the Company is required to withhold
with respect to the RSUs or Shares issued upon the vesting of the RSUs, or in
lieu thereof, to retain or sell without notice, a sufficient number of those
Shares to cover the minimum amount required to be withheld.

 
43.
Plan and Committee Decisions are Controlling.  This Agreement, the award of RSUs
and issuance of Shares upon the exercise of the RSUs to the Grantee are subject
in all respects to the provisions of the Plan, which are
controlling.  Capitalized terms herein not defined in this Agreement shall have
the meaning ascribed to them in the Plan.  All decisions, determinations and
interpretations by the Committee respecting the Plan, this Agreement, the award
of RSUs or the issuance of Shares upon the exercise of the RSUs shall be binding
and conclusive upon the Grantee, any Beneficiary of the Grantee or the legal
representative thereof.

 
 
RS- 12

--------------------------------------------------------------------------------

 
 
44.
Grantee’s Employment.  Nothing in this Agreement shall limit the right of the
Company or any of its Affiliates to terminate the Grantee’s service or
employment as a director, officer or employee, or otherwise impose upon the
Company or any of its Affiliates any obligation to employ or accept the services
or employment of the Grantee.

 
45.
Amendment.  The Committee may waive any conditions of or rights of the Company
or modify or amend the terms of this Agreement; provided, however, that the
Committee may not amend, alter, suspend, discontinue or terminate any provision
of this Agreement if such action may adversely affect the Grantee without the
Grantee’s written consent.  To the extent permitted by applicable laws and
regulations, the Committee shall have the authority, in its sole discretion, to
accelerate the vesting of the Shares or remove any other restrictions imposed on
the Grantee with respect to the Shares, whenever the Committee may determine
that such action is appropriate by reason of any unusual or nonrecurring events
affecting the Company, any Affiliate or their financial statements or any
changes in applicable laws, regulations or accounting principles.

 
46.
Grantee Acceptance.  The Grantee shall signify acceptance of the terms and
conditions of this Agreement and acknowledge receipt of a copy of the Plan by
signing in the space provided below and returning the signed copy to the
Company.

 
 
RS- 13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 

 
HERITAGE FINANCIAL GROUP, INC.
                    By       Its                       
ACCEPTED BY GRANTEE
                  (Signature)                   (Print Name)                  
(Street Address)                   (City, State & Zip Code)  

 
Beneficiary Designation:


The Grantee designates the following Beneficiary to receive the RSUs upon
Grantee’s death:
 

--------------------------------------------------------------------------------



 
RS- 14

--------------------------------------------------------------------------------

 
 
HERITAGE FINANCIAL GROUP, INC. 2011 EQUITY INCENTIVE PLAN
 
RESTRICTED STOCK AWARD AGREEMENT
 
RS No. _______________ 
Grant Date: _______________

 
This Restricted Stock Award of Shares (“Restricted Stock”) is granted awarded by
Heritage Financial Group, Inc. (“Company”) to [Name] (“Grantee”) in accordance
with the terms of this Restricted Stock Award Agreement (“Agreement”) and
subject to the provisions of the Heritage Financial Group, Inc. 2011 Equity
Incentive Plan, as amended from time to time (“Plan”).  The Plan is incorporated
herein by reference.


47.
Restricted Stock Award.  The Company makes this Restricted Stock Award of
[Number] Shares to Grantee [in exchange for a payment of $________].  These
Shares are subject to forfeiture and to limits on transferability until they
vest, as provided in Sections 2, 3 and 4 of this Agreement and in the Article
VII of the Plan.

 
48.
Vesting Dates:  The Shares shall vest as follows:

                                                    

Vesting Date Number of Shares Vesting    
[Over at least 5 years beginning one year from the Grant Date.]
[20% or less in each annual installment]



49.
Transferability.  The Grantee may not sell, assign, transfer, pledge or
otherwise encumber any Shares that have not vested, except in the event of the
Grantee’s death, by will or by the laws of descent and distribution.

 
50.
Termination of Service.  If the Grantee terminates Service for any reason other
than in connection with a Change in Control or the death or Disability of the
Grantee, any Shares that have not vested as of the date of that termination
shall be forfeited to the Company.  If the Grantee’s Service terminates on
account of the Grantee’s death or Disability, the Vesting Date for all Shares
that have not vested or been forfeited shall be accelerated to the date of that
termination of Service.

 
51.
Effect of Change in Control.  Upon a Change in Control, the Vesting Date for all
Shares that have not vested or been forfeited shall be accelerated to the date
of the earliest event constituting a Change in Control.  [May be modified at
Committee’s election for 280G planning purposes for executive officers.]

 
52.
Stock Power.  The Grantee agrees to execute a stock power with respect to each
stock certificate reflecting the Shares in favor of the Company.  The Shares
shall not be issued by the Company until the required stock powers are delivered
to the Company.

 
 
RS- 15

--------------------------------------------------------------------------------

 
 
53.
Certificates for Shares.  The Company shall issue stock certificates in the name
of the Grantee reflecting the Shares vesting on each Vesting Date in Section
2.  The Company shall retain these certificates until the Shares represented
thereby become vested.  These certificates shall bear the following legend:

 
The common stock evidenced hereby is subject to the terms of an Award Agreement
between Heritage Financial Group, Inc. and the [name] dated [grant date] made
pursuant to the terms of the Heritage Financial Group, Inc. 2011 Equity
Incentive Plan, copies of which are on file at the executive offices of Heritage
Financial Group, Inc. and may not be sold, encumbered, hypothecated or otherwise
transferred except in accordance with the terms of such Plan and Award
Agreement.
 
54.
Grantee’s Rights.  As the owner of all Shares that have not vested, the Grantee
shall be paid dividends by the Company with respect to those Shares at the same
time as they are paid to other holders of the Company’s common stock.  The
Grantee may exercise all voting rights appurtenant to the Shares.  [May be
modified at Committee’s election, if desired.]

 
55.
Delivery of Shares to Grantee.  Upon the vesting of any Shares, the restrictions
in Sections 3 and 4 shall terminate, and the Company shall deliver only to the
Grantee (or, if applicable, the Grantee’s Beneficiary or estate) a certificate
(without the legend referenced in Section 7) and the related stock power in
respect of the vesting Shares.  The Company’s obligation to deliver a stock
certificate for vested Shares can be conditioned upon the receipt of a
representation of investment intent from the Grantee (or the Grantee’s
Beneficiary) in such form as the Committee requires.  The Company shall not be
required to deliver stock certificates for vested Shares prior to: (a) the
listing of those Shares on the Nasdaq; or (b) the completion of any registration
or qualification of those Shares required under applicable law.

 
56.
Adjustments in Shares.  In the event any recapitalization, stock split,
reorganization, merger, consolidation, spin-off, combination, exchange of
securities, stock dividend, special or recurring dividend or distribution,
liquidation, dissolution or other similar corporate transaction or event, the
Committee, in its sole discretion, may adjust the number of Shares or class of
securities of the Company covered by this Agreement.  Any additional Shares or
other securities received by the Grantee as a result of any such adjustment
shall be subject to all restrictions and requirements applicable to Shares that
have not vested.  The Grantee agrees to execute any documents required by the
Committee in connection with an adjustment under this Section 10.

 
57.
Tax Election.  The Grantee understands that an election may be made under
Section 83(b) of Code to accelerate the Grantee’s tax obligation with respect to
receipt of the Shares from the Vesting Dates to the Grant Date by submitting an
election to the Internal Revenue Service substantially in the form attached
hereto.

 
 
RS- 16

--------------------------------------------------------------------------------

 
 
58.
Tax Withholding.  The Company shall have the right to require the Grantee to pay
to the Company the amount of any tax that the Company is required to withhold
with respect to such Shares, or in lieu thereof, to retain or sell without
notice, a sufficient number of Shares to cover the minimum amount required to be
withheld.  The Company shall have the right to deduct from all dividends paid
with respect to the Shares the amount of any taxes that the Company is required
to withhold with respect to such dividend payments.

 
 
59.
Plan and Committee Decisions are Controlling.  This Agreement and the award of
Shares to the Grantee are subject in all respects to the provisions of the Plan,
which are controlling.  Capitalized terms herein not defined in this Agreement
shall have the meaning ascribed to them in the Plan.  All decisions,
determinations and interpretations by Committee respecting the Plan, this
Agreement or the award of Shares shall be binding and conclusive upon the
Grantee, any Beneficiary of the Grantee or the legal representative thereof.

 
60.
Grantee’s Employment.  Nothing in this Agreement shall limit the right of the
Company or any of its Affiliates to terminate the Grantee’s service or
employment as a director, officer or employee, or otherwise impose upon the
Company or any of its Affiliates any obligation to employ or accept the services
or employment of the Grantee.

 
61.
Amendment.  The Committee may waive any conditions of or rights of the Company
or modify or amend the terms of this Agreement; provided, however, that the
Committee may not amend, alter, suspend, discontinue or terminate any provision
of this Agreement if such action may adversely affect the Grantee without the
Grantee’s written consent.  To the extent permitted by applicable laws and
regulations, the Committee shall have the authority, in its sole discretion, to
accelerate the vesting of the Shares or remove any other restrictions imposed on
the Grantee with respect to the Shares, whenever the Committee may determine
that such action is appropriate by reason of any unusual or nonrecurring events
affecting the Company, any Affiliate or their financial statements or any
changes in applicable laws, regulations or accounting principles.

 
62.
Grantee Acceptance.  The Grantee shall signify acceptance of the terms and
conditions of this Agreement and acknowledge receipt of a copy of the Plan by
signing in the space provided below and returning the signed copy to the
Company.

 
 
RS- 17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 

 
HERITAGE FINANCIAL GROUP, INC.
                    By       Its                        ACCEPTED BY SAR HOLDER  
                (Signature)                   (Print Name)                  
(Street Address)                   (City, State & Zip Code)  

 
Beneficiary Designation:


The Grantee designates the following Beneficiary to receive the Shares upon
Grantee’s death:
 

--------------------------------------------------------------------------------

 
 
RS- 18

--------------------------------------------------------------------------------

 
 
STOCK POWER


(One stock power for each stock certificate issued)
 
For value received, I hereby sell, assign, and transfer to Heritage Financial
Group, Inc. (the “Corporation”) ____________ shares of the capital stock of the
Corporation, standing in my name on the books and records of the aforesaid
Corporation, represented by Certificate Nos. ____________________ and do hereby
irrevocably constitute and appoint the Secretary of the Corporation attorney,
with full power of substitution, to transfer this stock on the books and records
of the aforesaid Corporation.
 

   





Dated:
 

   

 
In the presence of:

 

   

 
 
 

--------------------------------------------------------------------------------

 


 83(b) ELECTION FORM
 
TO:         Internal Revenue Service Center
[Address where the employee files his or her personal income tax return]


ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
 

Name:    Address:            

 
Social Security Number ____ - __ - ____


Property with respect to which this Election is made: _____ shares of the common
stock of Heritage Financial Group.


Date of Grant or Transfer: ____________, _____.


Taxable Year for which Election is made:  Calendar Year _____.


Nature of the Restrictions to which the Property is Subject:  (i) a vesting
schedule pursuant to which the taxpayer will not be fully vested in the property
until ___________.


Fair Market Value of the Property upon receipt by taxpayer ______.


Amount Paid for the Property: ____________.


Copies of this Election have been furnished to ___________________________.


A copy of this Election also shall be attached to my IRS Form 1040 for calendar
year _____.
 

       
Date
 
Signature
 


 
RS- 1

--------------------------------------------------------------------------------

 
 
HERITAGE FINANCIAL GROUP, INC. 2011 EQUITY INCENTIVE PLAN
 
STOCK APPRECIATION RIGHT AWARD AGREEMENT
 
SAR No. _______________
Grant Date: _______________

 
This Stock Appreciation Right Award (“SAR”) is granted by Heritage Financial
Group, Inc. (“Company”) to [Name] (“SAR Holder”) in accordance with the terms of
this Stock Appreciation Right Award Agreement (“Agreement”) and subject to the
provisions of the Heritage Financial Group, Inc. 2011 Equity Incentive Plan, as
amended from time to time (“Plan”).  The Plan is incorporated herein by
reference.


63.
SAR Award.  The Corporation grants to SAR Holder SARs to purchase
[Number] Shares at an Exercise Price of $[Number] per Share.  Each SAR gives the
SAR Holder a right to receive a payment in Shares with an aggregate Fair Market
Value on the exercise date equal to the amount by which the Fair Market Value of
a Share on the exercise date exceeds the Exercise Price of the SAR.  No
fractional shares or cash in lieu of fractional shares shall be issued.  These
SARs are subject to forfeiture and to limits on transferability until they vest,
as provided in Sections 5 and 6 of this Agreement and in Article V of the Plan.

 
64.
Vesting Dates:  The SARs shall vest as follows, subject to earlier vesting in
the event of a termination of Service as provided in Section 6:

 

  SARs for Vesting Date Number of Shares Vesting    
[Over at least 5 years beginning one year from the Grant Date.]
[20% or less in each annual installment]



65.
Exercise:  The SAR Holder (or in the case of the death of the SAR Holder, the
designated legal representative or heir of the SAR Holder) may exercise the SARs
during the Exercise Period by giving written notice to the Secretary of the
Company in the form required by the Committee (“Exercise Notice”).  The Exercise
Notice must specify the number of Shares to be purchased, which shall be at
least 100, unless options for fewer Shares remain unexercised.  The exercise
date is the date the Exercise Notice is received by the Company.  The Exercise
Period commences on the Vesting Date and expires at 5:00 p.m., Albany, Georgia
time, on the date 10 years after the Grant Date, subject to earlier expiration
in the event of a termination of Service as provided in Section 6.  Any SARs not
exercised as of the close of business on the last day of the Exercise Period
shall be canceled without consideration at that time.

 
 
RS- 2

--------------------------------------------------------------------------------

 
 
66.
Related Awards:  These SARs [are not related to any other Award under the Plan.]
or [are related to stock options granted on the Grant Date and designated ISO or
NQSO Nos. ___.  To the extent any of the related stock options are exercised,
the SARs shall terminate with respect to the same number of Shares.]

 
67.
Transferability.  The SAR Holder may not sell, assign, transfer, pledge or
otherwise encumber any SARs, except in the event of the SAR Holder’s death, by
will or by the laws of descent and distribution or pursuant to a Qualified
Domestic Relations Order.  The Committee, in its sole and absolute discretion,
may allow the SAR Holder to transfer one or more SARs to the SAR Holder’s Family
Members, as provided in the Plan.

 
68.
Termination of Service.  If the SAR Holder terminates Service for any reason
other than in connection with a Change in Control or the death or Disability of
the SAR Holder, any SARs that have not vested as of the date of that termination
shall be forfeited to the Company, and the Exercise Period shall expire three
months after that termination of Service, except in the case of a Termination
for Cause, when it shall expire immediately.  If the SAR Holder’s Service
terminates on account of the SAR Holder’s death or Disability, the Vesting Date
for all SARs that have not vested or been forfeited shall be accelerated to the
date of that termination of Service, and the Exercise Period shall expire one
year after that termination of Service.

 
69.
Effect of Change in Control.  Upon a Change in Control, the Vesting Date for all
SARs that have not vested or been forfeited shall be accelerated to the date of
the earliest event constituting a Change in Control.  [May be modified at
Committee’s election for 280G planning purposes for executive officers.]

 
70.
SAR Holder’s Rights.  The SARs awarded hereby do not entitle the SAR Holder to
any rights of a shareholder of the Company.

 
71.
Delivery of Shares to SAR Holder.  Promptly after receipt of an Exercise Notice,
the Company shall issue and deliver to the SAR Holder (or other person validly
exercising the SAR) a certificate or certificates representing the Shares of
Common Stock being purchased, registered in the name of the SAR Holder (or such
other person), or, upon request, in the name of the SAR Holder (or such other
person) and in the name of another person in such form of joint ownership as
requested by the SAR Holder (or such other person) pursuant to applicable state
law.  The Company’s obligation to deliver a stock certificate for Shares
purchased in the exercise of an SAR can be conditioned upon the receipt of a
representation of investment intent from the SAR Holder (or the SAR Holder’s
Beneficiary) in such form as the Committee requires.  The Company shall not be
required to deliver stock certificates for Shares purchased prior to: (a) the
listing of those Shares on the Nasdaq; or (b) the completion of any registration
or qualification of those Shares required under applicable law.

 
72.
Adjustments in Shares.  In the event of any recapitalization, stock split,
reorganization, merger, consolidation, spin-off, combination, exchange of
securities, stock dividend, special or recurring dividend or distribution,
liquidation, dissolution or other similar corporate transaction or event, the
Committee, in its sole discretion, may adjust the number of Shares or class of
securities of the Company covered by the SARs or the Exercise Price of the
SARs.  The SAR Holder agrees to execute any documents required by the Committee
in connection with an adjustment under this Section 10.

 
 
RS- 3

--------------------------------------------------------------------------------

 
 
73.
Tax Withholding.  The Company shall retain or sell without notice, a sufficient
number of Shares to cover the minimum amount required to be withheld at the
exercise of a SAR.  The Company shall have the right to deduct from all
dividends paid with respect to the Shares the amount of any taxes that the
Corporation is required to withhold with respect to such dividend payments.

 
74.
Plan and Committee Decisions are Controlling.  This Agreement, the award of SARs
to the SAR Holder and the issuance of Shares upon the exercise of the SARs are
subject in all respects to the provisions of the Plan, which are
controlling.  Capitalized terms herein not defined in this Agreement shall have
the meaning ascribed to them in the Plan.  All decisions, determinations and
interpretations by Committee respecting the Plan, this Agreement, the award of
SARs or the issuance of Shares upon the exercise of the SARs shall be binding
and conclusive upon the SAR Holder, any Beneficiary of the SAR Holder or the
legal representative thereof.

 
75.
SAR Holder’s Employment.  Nothing in this Agreement shall limit the right of the
Company or any of its Affiliates to terminate the SAR Holder’s service or
employment as a director, officer or employee, or otherwise impose upon the
Company or any of its Affiliates any obligation to employ or accept the services
or employment of the SAR Holder.

 
76.
Tax Status.  The SARs are intended to comply with the provisions of Internal
Revenue Service Notice 2005-1 for an exemption from Section 409A of the Code.

 
77.
Amendment.  The Committee may waive any conditions of or rights of the Company
or modify or amend the terms of this Agreement; provided, however, that the
Committee may not amend, alter, suspend, discontinue or terminate any provision
of this Agreement if such action may adversely affect the SAR Holder without the
SAR Holder’s written consent.  To the extent permitted by applicable laws and
regulations, the Committee shall have the authority, in its sole discretion, to
accelerate the vesting of the Shares or remove any other restrictions imposed on
the SAR Holder with respect to the Shares, whenever the Committee may determine
that such action is appropriate by reason any unusual or nonrecurring events
affecting the Company, any Affiliate or their financial statements or any
changes in applicable laws, regulations or accounting principles.

 
78.
SAR Holder Acceptance.  The SAR Holder shall signify acceptance of the terms and
conditions of this Agreement and acknowledge receipt of a copy of the Plan by
signing in the space provided below and returning the signed copy to the
Company.

 
 
RS- 4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 

 
HERITAGE FINANCIAL GROUP, INC.
                    By       Its                        ACCEPTED BY SAR HOLDER  
                (Signature)                   (Print Name)                  
(Street Address)                   (City, State & Zip Code)  

 
Beneficiary Designation:


The SAR Holder designates the following Beneficiary to receive the Shares upon
SAR Holder’s death:



--------------------------------------------------------------------------------

 
 
RS- 5

--------------------------------------------------------------------------------